Motion Granted; Appeal Reinstated and Order filed February 19, 2015




                                             In The

                           Fourteenth Court of Appeals
                                          ____________

                                     NO. 14-14-00455-CR
                                          ____________

                             GREGORIO MORENO, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee


                          On Appeal from the 185th District Court
                                  Harris County, Texas
                              Trial Court Cause No. 1406639

                                            ORDER

      On February 17, 2015, this Court issued an order abating the appeal and directing the trial
court to conduct a hearing to determine why appellant’s brief was not filed.

      Today, appellant filed a brief and motion to extend time to file the brief.

      The motion is granted. Our order of February 17, 2015, is withdrawn. The appeal is
reinstated.

                                       PER CURIAM